Title: Abigail Adams to John Adams, 2 September 1774
From: Adams, Abigail
To: Adams, John


     
      Braintree Sepbr. 2 1774
     
     I am very impatient to receive a letter from you. You indulged me so much in that Way in your last absence, that I now think I have a right to hear as often from you as you have leisure and opportunity to write. I hear that Mr. Adams wrote to his Son and the Speaker to his Lady, but perhaps you did not know of the opportunity. Suppose you have before this time received two letters from me, and will write me by the same conveyance. I judg you reachd Phylidelphia last Saturday night. I cannot but felicitate you upon your absence a little while from this Scene of purtubation, anxiety and distress. I own I feel not a little agitated with the accounts I have this day received from Town. Great commotions have arisen in concequence of the discovery of a Tratorous plot of Colonel Brattle’s—his advice to Gage to Break every commisiond officer, and to seize the province and Towns Stock of powder. This has so enraged and exasperated the people that there is great apprehension of an immediate rupture. They have been all in flames ever since the new fangled counsellors have taken their oaths. The importance with which they consider the meeting of the Congress, and the result thereof to the community, withholds the arm of vengance already lifted but which would most certainly fall with accumalated wrath upon Brattle were it posible to come at him, but no sooner did he discover that his treachery had taken air, than he fled not only to Boston, but into the camp for Safety. You will by Mr. Tudor no doubt have a much more accurate account than I am able to give you, but one thing I can inform you of which perhaps you may not have heard, viz. Mr. Vinton our Sheriff it seems received one of those twenty Warrants which were issued by Mr. Goldthwait (and Price, which has Cost them such bitter repentance, and Humble acknowledgments, and which has reveald
      the great Secret of their attachment to the liberties of their country and their veneration and regard, for the good will of their countrymen. See their address to Hutchinson and Gage). This Warrent which was for Stotingham Vinton carried and deliverd to a Constable there, but before he had got 6 mile he was overtaken by 60 men on horseback who surrounded him and told him unless he returnd with them, and demanded back that Warrent and committed it to the flames before their faces, he must take the concequences of a refusal, and he not thinking it best to endure their vengance returnd with them, made his demand of the Warrent and consumed it, upon which they disperced and left him to his own reflections. Since the News of the Quebec bill arrived all the church people here have hung their heads and will not converse upon politicks, tho ever so much provoked by the opposite party.
      Before that parties run very high, and very hard words, and threats of blows, upon both sides were given out. They have had their Town meeting here which was full as usual, chose their committee for the County meeting, and did Buisness without once regarding or fearing for the concequences.
     I should be glad to know how you found the people as you traveled from town to town. I hear you met with great Hospitality and kindness in Connecticut.
     Pray let me know how your Health is, and whether you have not had exceeding hot weather. The drought has been very severe. My poor Cows will certainly prefer a petition to you, setting forth their Greavences and informing you that they have been deprived of their ancient privilages, whereby they are become great Sufferers, and desiring that they may be restored to them, more espicially as their living by reason of the drought is all taken from them, and their property which they hold else where is all decaying. They Humbly pray that you would consider them least hunger should break thro the Stone walls. Our little flock are well, and present their Duty to their Pappa. My Mother is in a very low State occasiond by a return of her old complaints. Nabby has enclosed a letter to you—would be glad I would excuse the writing, because of a soar Thumb, which she has. The tenderest regard evermore awaits you from your Most Affectionate
     
      Abigail Adams
     
    